                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:20-CV-00016-GCM
AUDRA HOUPE,

               Plaintiff,

   v.                                                            ORDER

ANDREW M. SAUL,

               Defendant.


        This action being submitted to the Court for entry of a Consent Order agreed to by the

parties; and it appearing that the parties have agreed that the Commissioner of Social Security

should pay the sum of $6,000.00, in full and final settlement of all claims arising under the

Equal Access to Justice Act (“EAJA”). See 28 U.S.C. § 2412(d) (2018). It also appearing that

Plaintiff’s counsel should be paid $400.00 in costs from the Judgment Fund by the U.S.

Department of Treasury pursuant to 28 U.S.C. § 2412(a)(1).

        It is therefore ORDERED that the Judgment Fund by the U.S. Department of Treasury

pay to Plaintiff’s counsel $400.00 in costs and that the Commissioner of Social Security pay to

Plaintiff the sum of $6,000.00 in attorney fees, in full satisfaction of any and all claims arising

under EAJA, 28 U.S.C. § 2412(d), and upon the payment of such sums this case is dismissed

with prejudice. If the award to Plaintiff is not subject to the Treasury Offset Program, payment

will be made by check payable to Plaintiff’s counsel, Charlotte Hall, and mailed to her office

at P.O. Box 58129, Raleigh, North Carolina 27658, in accordance with Plaintiff’s assignment

to her attorney of her right to payment of attorney’s fees under the EAJA. If the payment is

subject to offset, then any remaining fee will be made payable to Plaintiff and mailed to




        Case 5:20-cv-00016-GCM Document 16 Filed 12/17/20 Page 1 of 2
Plaintiff’s counsel’s office address.

       SO ORDERED.

                                        Signed: December 17, 2020




        Case 5:20-cv-00016-GCM Document 16 Filed 12/17/20 Page 2 of 2
